— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 15, 1978, convicting him of robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). We have also considered the issues advanced by the appellant in his letter to his counsel, and find them to be entirely without merit. Hopkins, J. P., Lazer, Rabin and Gulotta, JJ., concur.